Exhibit 10.10.1

COST PLUS, INC.

AMENDMENT TO BARRY J. FELD

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This amendment (the “Amendment”) is made by and between Barry J. Feld
(“Executive”) and Cost Plus, Inc., a Delaware corporation (the “Company”, and
together with Executive collectively referred to as the “Parties”) on
December 15, 2008.

W I T N E S S E T H:

WHEREAS, the Parties previously entered into an Amended and Restated Employment
Agreement, dated December 15, 2008 (the “Agreement”); and

WHEREAS, the Company and Executive desire to amend certain provisions of the
Agreement in order to come into documentary compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and official guidance promulgated thereunder (together, “Section
409A”), as set forth below.

NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that the Agreement is hereby amended as follows:

1. Non-competition. Section 3(d) of the Agreement entitled “Limitation on
Severance Payments and Benefits” shall be deleted in its entirety and no longer
shall be in effect.

2. Definition of Involuntary Termination. The following sentence shall be added
to Section 7(b)(v) immediately following the last sentence of Section 7(b)(v):

“Notwithstanding the foregoing, any employment termination will not constitute
an Involuntary Termination unless such employment termination occurs within
twelve (12) months following the initial existence of the Involuntary
Termination condition.”

3. Section 409A. Section 21 of the Agreement entitled “Section 409A” shall be
amended and restated in its entirety as follows:

“(a) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Mr. Feld, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits that are considered deferred compensation under Section 409A of the
Code and any final regulations and official guidance promulgated thereunder
(together, “Section 409A”) (such payments and benefits together, referred to as
the “Deferred Payments”) will be payable until Mr. Feld has a



--------------------------------------------------------------------------------

“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Mr. Feld, if any, pursuant to this Agreement that otherwise
would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Mr. Feld has a “separation from
service” within the meaning of Section 409A.

(ii) Further, if Mr. Feld is a “specified employee” within the meaning of
Section 409A at the time of Mr. Feld’s separation from service, then any
Deferred Payments that otherwise are payable within the six (6) months following
Mr. Feld’s separation from service will become payable on the first payroll date
that occurs on or after the date six (6) months and one (1) day following the
date of Mr. Feld’s separation from service. All subsequent Deferred Payments, if
any, will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything to the contrary, in the event of
Mr. Feld’s death following his separation from service but prior to the six
(6) month anniversary of his separation from service (or any later delay date),
then any payments delayed in accordance with this paragraph will be payable in a
lump sum as soon as administratively practicable after the date of Mr. Feld’s
death and all other Deferred Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

(iii) Any severance payment or benefit payable under this Agreement that
satisfies the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Payments for purposes of the Agreement.

(iv) Any severance payment or benefit under the Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Payments for purposes of the
Agreement. For purposes of this Agreement, “Section 409A Limit” will mean the
lesser of two (2) times: (A) Mr. Feld’s annualized compensation based upon the
annual rate of pay paid to Mr. Feld during the Company’s taxable year preceding
the Company’s taxable year of Mr. Feld’s separation from service as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (B) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Mr. Feld’s employment is
terminated.

(v) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Mr. Feld agree to work together in good faith to

 

-2-



--------------------------------------------------------------------------------

consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Mr. Feld under
Section 409A.”

4. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.

5. Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.

6. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.

7. Governing Law. This Amendment will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the date set forth above.

 

COMPANY

  COST PLUS, INC.   Cost Plus, Inc.   By:  

/s/ Joan S. Fujii

  Title:  

Executive Vice President, Human Resources

EXECUTIVE   BARRY J. FELD  

/s/ Barry J. Feld

 

-3-